UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 GEORGE P. SMITH,

                         Plaintiff,

                         v.                          Case No. 20-cv-3570 (CRC)

 U.S. ARMY, et al.,

                         Defendants.

                                AMENDED ORDER AND OPINION

       On December 7, 2020, U.S. Army veteran George P. Smith filed a pro se complaint

against the United States Army, the United States Marines, the Ku Klux Klan, and a reputed

Klan member. The complaint essentially alleges a conspiracy between the two services and the

Klan to take control of a military facility in Georgia in order to promote white nationalist

activities. Mr. Smith amended his complaint to name additional defendants on January 27, 2021.

Although the Clerk’s Office issued summonses for three of the defendants, the plaintiff never

filed any proof of service within the 90-day period required to effectuate service by Federal Rule

of Civil Procedure 4(m). On August 13, 2021, almost seven months after the amended complaint

was docketed, the Court directed the plaintiff to show cause why the complaint should not be

dismissed for failure to effectuate service. Smith responded with letters to the Court mostly

expounding on his allegations. But none demonstrate good cause for failing to effectuate

service, as Rule 4(m) requires at this stage to avoid mandatory dismissal. While Smith does note

his “ignorance of the law” and inability to retain counsel, a plaintiff’s pro se status is not an

“excuse[] from following procedural rules.” Oladokun v. Corr. Treatment Facility, 309 F.R.D.

94, 98 (D.D.C. 2015) (citation omitted); see also Prunté v. Universal Music Grp., 248 F.R.D.

335, 339 (D.D.C. 2008) (applying service rules to pro se litigant). As such, it is hereby
      ORDERED that this case be dismissed without prejudice.

      This is a final appealable order.

      SO ORDERED.




                                                      CHRISTOPHER R. COOPER
                                                      United States District Judge

Date: September 23, 2021




                                           2